Citation Nr: 0716074	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which awarded increased evaluations 
for the disabilities on appeal.  

In August 2003, the veteran requested a personal hearing by 
the Decision Review Officer to be held at his local RO.  In 
May 2004, the veteran indicated that he no longer desired 
said hearing.  As such, the hearing request is deemed 
withdrawn. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's PTSD is under reasonable control with 
treatment, and is not productive of impaired thought 
processes, speech, judgment, capacity, or memory; GAF scores 
ranging from 55 to 65 have been assigned.  

3.  The veteran's peripheral neuropathy of the right lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve.

4.  The veteran's peripheral neuropathy of the left lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 
(2006).   

3.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in March 2003 and April 2003 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  The case was last readjudicated in 
a January 2004 supplemental statement of the case (SSOC).  
Thereafter, in February 2004, the veteran indicated that he 
had no additional evidence to submit in support of his claims 
and asked that his appeal be forwarded to the Board without 
waiting for the 60-day period to expire from the date the 
January 2004 SSOC was issued.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

The Board notes that additional VA outpatient treatment 
records were received after the January 2004 SSOC was issued; 
however, the veteran waived initial RO consideration of the 
newly submitted evidence.  As such, a remand for preparation 
of an SSOC is not necessary.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

The veteran contends that his service-connected PTSD warrants 
a rating in excess of 30 percent due to such symptoms as 
sleeplessness, social isolation, hyperstartle response, and 
irritability.  

Historically, service connection for PTSD was awarded in a 
November 2001 rating decision.  The veteran filed the instant 
increased rating and in a May 2003 rating decision, the RO 
awarded a 30 percent evaluation effective October 2002.  

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling.  A 30 percent 
disability evaluation is assigned under the general rating 
formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2004).  Accordingly, GAF Scores ranging 
from 55 to 65 do not automatically equate to any particular 
percentage in the Rating Schedule.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
veteran's PTSD more closely approximates the criteria for the 
current 30 percent rating.  

VA outpatient treatment records dated in 2002 show the 
veteran was assigned a GAF score of 55 in November 2002.  
However, he denied delusions, hallucinations, suicidal 
ideation, or homicidal ideation.  He did complain of 
depression, agitation, and irritability, but his affect was 
appropriate.  His speech was repeatedly found to be of normal 
tempo and volume.  He was oriented in all spheres.  

Upon VA examination in April 2003, the veteran reported 
sleeplessness, hyperstartle response, and significant social 
isolation.  He denied a history of psychiatric treatment 
until January or February 2002.  He indicated that his 
treatment ameliorated his symptoms to a significant degree, 
and that he felt more relaxed and less likely to "pop off" 
than in the past.  It was noted the veteran has been married 
to his current wife since 1972 and that he works in 
facilities management for VA.  

Mental status examination showed the veteran was alert, 
oriented in all three spheres, in good contact with routine 
aspects of reality, and showed no signs of symptoms of 
psychosis.  He spoke in normal tones, rhythm, and rate.  His 
conversation was generally relevant, coherent, goal-directed, 
and organized.  He did not appear to be in any acute 
distress.  His affect was responsible.  Memory and intellect 
appeared to be intact.  The examiner noted the veteran did 
not appear to be in any acute distress either in terms of 
manifest anxiety nor clinical depression.   There was no 
impairment in insight, capacity, or judgment.  The veteran 
was assigned a GAF score of 55 to 60.  The examiner opined 
the veteran's symptoms appeared to be under reasonable 
control with treatment.  The examiner noted the veteran's 
treating nurse practitioner has vacillated between calling 
the PTSD moderate or severe, although her GAF scores have 
never varied much between 55 and 65, which the VA examiner 
stated suggests moderate impairment.

VA outpatient treatment records dated between 2003 and 2005 
show the veteran continued to seek counselling for his PTSD.  
He repeatedly denied hallucination, or delusions.  There were 
some intrusive thoughts, but the veteran denied suicidal and 
homicidal ideation.  The veteran's thought process was 
organized.  There was some isolative behavior.  During this 
time period, the veteran's GAF score ranged from 55 to 69, 
with a low of 55 in April 2003, and a high of 69 in May 2003.  
The latest GAF score was 60 in July 2005.  The nurse 
practitioner listed the disorder as severe.

Upon consideration of the evidence as a whole, the Board 
finds that the veteran's disability picture falls within the 
criteria for the 30 percent rating.  The symptomatology shown 
does not more nearly approximate the criteria for an 
increased 50 percent evaluation.  Specifically, the evidence 
does not show impairment of thought process, speech, memory, 
or judgment.  There was no evidence of panic attacks.  
Although a depressed mood was noted on occasion, and his 
affect was blunted at times, such symptoms more nearly 
approximate the criteria for the 30 percent evaluation 
currently assigned, which provides for depressed mood.  

While the outpatient treatment records note interpersonal 
difficulties, and that he experiences some work stress, the 
evidence as a whole indicates that he is employed full time, 
and is generally able to handle his work stress.  Although he 
was seen in June 2004 following an interpersonal conflict at 
work he felt better at the end of the session.  He 
subsequently reported being able to handle work stress in 
July 2005.  Moreover, the veteran has been married for over 
30 years.  Although the veteran appears to have significant 
social isolation, an evaluation cannot be assigned solely on 
that basis.  38 C.F.R. § 4.126(b).  Thus, the preponderance 
of the evidence does not reveal symptomatology which more 
nearly approximates the criteria for a 50 percent evaluation.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran has been 
hospitalized for his PTSD.  In addition, the veteran is 
currently employed, and there is no current evidence 
revealing that his condition causes marked interference with 
employment.  Consequently, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability. Thus, based on the record, the Board 
finds that the currently assigned 30 percent schedular rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD.  See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Peripheral Neuropathy of the Bilateral Lower Extremities

The veteran contends that his service-connected peripheral 
neuropathy of the left and right lower extremities warrants 
ratings in excess of 10 percent disabling.  The Board notes 
peripheral neuropathy was originally rated as part of the 
service-connected diabetes mellitus.  In the May 2003 rating 
decision, the RO assigned separate 10 percent ratings for the 
right and left lower extremities effective March 2003.  

The veteran's peripheral neuropathy of the right and left 
lower extremities is each currently rated analogously as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

Under Diagnostic Code 8520, a 10 percent rating is assigned 
for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  Higher ratings are assigned as follows: 
20 percent for moderate incomplete paralysis; 40 percent for 
moderately severe incomplete paralysis; 60 percent for severe 
incomplete paralysis with marked muscular atrophy; and 80 
percent for complete paralysis, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost.  Id.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of a nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.

The Board has thoroughly reviewed all the evidence of record 
and finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for veteran's peripheral 
neuropathy of the right and left lower extremities.  

In this regard, VA outpatient treatment records dated between 
2002 and 2005 show the veteran had no edema, cyanosis, 
ecchynosis, or clubbing.  In September 2002 sensation was 
shown to be diminished along the entire plantar aspect of 
both feet.  

Upon VA examination in May 2003, the veteran did complain of 
some numbness and tingling in his feet.  The veteran did have 
poor monofilament testing in the feet.  Vibration fork was 
not too bad as far as discrimination but the veteran had less 
perception in the right foot.  His dorsalis pedis and 
posterior tibial pulsations were normal.  His feet were warm 
and dry.  He had good hair distribution on the legs and toes.  

The Board notes the veteran submitted VA outpatient treatment 
records dated in 2005 which showed that custom molded 
orthotics were provided in July 2005 for diabetic peripheral 
neuropathy.  

While the evidence does establish sensory impairment in both 
lower extremities, primarily in the feet, the preponderance 
of the evidence does not support an increase to 20 percent 
disabling.  In this regard, his disability is manifested by 
sensory impairment.  There has been no objective 
manifestation of moderate incomplete paralysis of the sciatic 
nerve or other nerves to warrant a higher evaluation.   
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8526.  

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Shipwash, 8 Vet. App. at 
227.



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


